          Case 3:18-cv-00924-SI         Document 9    Filed 06/21/19   Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
DIANNE SCHWEINER, CSB #188013
Assistant United States Attorney
United States Attorney’s Office
District of Oregon
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1102
dianne.schweiner@usdoj.gov

Attorneys for Defendant

WARREN JOHN WEST, OSB No. 733224
Law Office Warren John West
160 NW Irving
Bend, OR 97703
Telephone: (541) 382-1955
wjw@warrenjohnwest.com

Attorney for Plaintiff


                         THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON




 CAROLINE LUCAS,                                  Case No.: 3:18-cv-00924-SI

                         Plaintiff,               JOINT MOTION AND STIPULATION
                                                  TO DISMISS ACTION
        v.

 UNITED STATES OF AMERICA,

                         Defendant.




                                              1

               JOINT MOTION AND STIPULATION TO DISMISS ACTION
          Case 3:18-cv-00924-SI        Document 9   Filed 06/21/19   Page 2 of 2




       Plaintiff, CAROLINE LUCAS, by and through her attorney, Warren John West,

and Defendant, UNITED STATES OF AMERICA, by and through its attorney Dianne

Schweiner, Assistant U.S. Attorney, have resolved this matter and hereby mutually agree

to dismiss this case with prejudice.

       IT IS SO STIPULATED.



DATED:       June 21, 2019

                                                        /s/ Warren John West
                                                        WARREN JOHN WEST
                                                        Attorney for Plaintiff


DATED:       June 21, 2019

                                                        BILLY J. WILLIAMS

                                                        United States Attorney
                                                        District of Oregon

                                                        /s/ Dianne Schweiner
                                                        DIANNE SCHWEINER
                                                        Assistant United States Attorney
                                                        Attorneys for Defendant




                                             2

               JOINT MOTION AND STIPULATION TO DISMISS ACTION
